Citation Nr: 1605977	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent prior to March 4, 2013, and in excess of 30 percent from May 1, 2014 for degenerative joint disease of the left knee, status post left total knee replacement.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1984.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  

The Veteran was scheduled for a March 2010 Travel Board hearing.  The record shows that she did not appear for the hearing.  Accordingly, the hearing request has been withdrawn.  

In an October 2013 rating decision, the RO granted a temporary 100 percent rating, effective March 4, 2013, for the Veteran's left knee disability, and granted a 30 percent rating effective May 1, 2014.  The Board finds that this was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Thus, the issue of entitlement to an increased rating, prior to March 4, 2013 and from May 1, 2014, remained pending on appeal.  

In a November 2013 decision and remand, the Board, in pertinent part, reopened service connection for a right knee disability and a left shoulder disability and remanded these issues to the Agency of Original Jurisdiction (AOJ) for further development, to include a request for private medical records and an updated VA opinion.  The AOJ granted service connection for a right knee disability in a June 2014 rating decision and that issue is no longer on appeal.  The Board remanded the appeal for an increased rating for a left knee disability to obtain outstanding medical records.  The Board finds that the AOJ substantially complied with the November 2013 remand order, and may proceed with a decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).



FINDINGS OF FACT

1.  For the rating period prior to March 4, 2013, the Veteran had at least 92 degrees flexion in the left knee with pain, at least 10 degrees extension with pain, and removal of semilunar cartilage which was symptomatic.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance. 

2.  For the rating period from May 1, 2014, a left knee disability was characterized by a history of total knee replacement with no more than intermediate degrees of residual weakness, pain, and limitation of motion.

3.  The Veteran did not have chronic left shoulder arthritis symptoms in service and continuous symptoms after service separation.

4. Arthritis in the left shoulder did not manifest to a compensable degree within one year of separation from service.

5.  A currently diagnosed left shoulder disability was not incurred in service, and is not secondary to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Prior to March 4, 2013, the criteria for a rating in excess of 10 percent for left knee degenerative joint disease based on limitation of motion, have not been met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5210-5260, 5261 (2015).
 
2.  Resolving reasonable doubt in the Veteran's favor, prior to March 4, 2013, the criteria for a separate 10 percent rating for left knee degenerative joint disease based on symptomatic removal of semilunar cartilage, have been met.  38 U.S.C.A. 
§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2015).
 
3.  From May 1, 2014, the criteria for an initial rating in excess of 30 percent for left knee degenerative joint disease, status post total knee replacement, have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2015).

4.  The criteria for service connection for a left shoulder disability are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued November 2007 and December 2007 preadjudicatory notice letters which met the VCAA notice requirements.  The Veteran was provided additional notice in December 2014, which included information on establishing a claim for secondary service connection, and which requested that the Veteran identify or submit any outstanding treatment records in support of her claims.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements, VA and private medical records, and VA examinations.  The Board finds, additionally, that Social Security Administration (SSA) medical records have been associated with the claims file.  The Board finds that the AOJ substantially complied November 2013 Board remand directives.  In that regard, outstanding VA treatment records have been associated with the record.  Additionally, the Veteran was issued VCAA notice in December 2014 to request that she identify relevant evidence in support of her claim, and which addressed the appeal for secondary service connection.  Finally, supplemental VA opinions were also obtained in January 2014 and September 2014 to address the Veteran's left shoulder disability.  

The Board finds that November 2007, November 2008, October 2013, and September 2014 VA examinations of record are adequate for rating a service-connected left knee disability because they were based on examination of the Veteran as well as symptomatology identified by the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that, cumulatively, January 2009, January 2014, and September 2014 VA examinations and opinions adequately address the Veteran's claim for service connection for a left shoulder disability based on both direct and secondary service connection, and include adequate rational for the opinions rendered based on the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Because the RO issued a new rating decision in October 2013, granting a 100 percent temporary total evaluation for the Veteran's left knee from March 4, 2013 and a higher initial 30 percent rating from May 1, 2004, the Board will evaluate the level of disability both prior to March 4, 2013 and from May 1, 2014.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

Prosthetic replacement of a knee joint, for one year following implantation of the prosthesis warrants a 100 percent rating.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation will be assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, the knee replacement is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71.  The minimum rating assigned will be 30 percent.

Diagnostic Code 5257 (other impairment of the knee) assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261 (limitation of extension of the leg), a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran contends that increased rating is warranted for her service-connected left knee disability.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to March 4, 2013, a left knee disability was characterized removal of semilunar cartilage, at least 10 degrees extension with pain, and at least 92 degrees flexion with pain.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance. 

Prior to March 4, 2013, the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Code 5010-5260 based on limitation of flexion in the left leg.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  A 10 percent evaluation under Diagnostic Code 5260 is assigned for flexion limited to 45 degrees.  A 10 percent evaluation under Diagnostic Code 5261 is assigned for extension limited to 10 degrees.  38 C.F.R. § 4.71a.  The Board finds that prior to March 3, 2014, higher or separate evaluations are not warranted based on limitation of motion of the left leg under Diagnostic Codes 5260 and 5261. 

During a November 2007 VA examination, the Veteran had 0 degrees extension and 110 degrees flexion in the left knee with painful motion.  There was no additional loss of motion on repetitive testing.  On a November 2008 VA examination, the Veteran had 10 degrees extension in the left knee with pain and 92 degrees flexion with pain.  There were no additional limitations to range of motion on repetitive testing.  

The Board finds that, prior to March 4, 2013, the Veteran's disability did not approximate 45 degrees flexion in the left knee such that it met or approximated the schedular criteria for a 10 percent rating under Diagnostic Code 5260.  For the rating period prior to March 4, 2013, the Veteran met the criteria for a 10 percent rating under Diagnostic Code 5261.  The Board finds, however, that separate evaluations are not warranted under both Diagnostic Code 5260 and 5261 in this case as the 10 percent evaluation currently assigned under Diagnostic Code 5010-5260, was assigned based on evidence of noncompensible degree of limitation of flexion in the left knee with consideration of functional limitations due to pain and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

During the rating period prior to March 4, 2013, the Veteran has not exhibited a compensable degree of limitation of flexion, and the assigned 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.59, which allows the minimum compensable rating for a joint with evidence of painful motion with arthritis.  Accordingly, while the Veteran has met the rating criteria for a 10 percent rating under Diagnostic Code 5261, she could not receive separate 10 percent ratings under both Diagnostic Codes 5260 and 5261 where she exhibited flexion in excess of 45 degrees for the entire rating period.  See VAOPGCPREC 9-2004.  The Veteran's left knee disability does not result in extension limited to 15 degrees such that it more nearly approximates the next higher 20 percent rating under Diagnostic Code 5261.  Because amending the currently assigned 10 percent rating under Diagnostic Code 5210-5260 to Diagnostic Code 5261 would not result in a greater benefit to the Veteran in this case, the Board will not disturb the currently assigned 10 percent rating under Diagnostic Code 5210-5260.  For these reasons, the Board finds that prior to March 4, 2013, an increased rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, and a separate rating is not warranted under Diagnostic Code 5261.  

The Board has considered whether separate compensable evaluations are warranted for the left knee under other applicable provisions of the Diagnostic Code.  The evidence of record does not reflect ankylosis of the left knee to warrant an evaluation under Diagnostic Codes 5256.  See 38 C.F.R. § 4.71a.  VA examinations show that the Veteran has measurable range of motion in left knee joint without ankylosis. 

The Board finds that prior to March 4, 2013, the Veteran does not have recurrent subluxation or lateral instability of the left knee to warrant a compensable evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  While VA treatment records and examinations indicate that the Veteran used knee braces, a walker, or a cane for support, November 2007 and November 2008 VA examinations show that there was no recurrent subluxation or lateral instability on objective examination of the left knee.  VA examinations show that the knees were stable with Lachman, anterior, posterior drawer, and varus/valgus stress testing, and McMurry's testing was normal.  In the absence of recurrent subluxation and lateral instability in the knee, the Board finds that prior to March 4, 2013, the left knee disability has not met or more nearly approximated the criteria for separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a. 

The record does not reflect dislocated semilunar cartilage in the left knee to warrant an evaluation under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  For these reasons the Board finds that a separate evaluation is not warranted under Diagnostic Code 5258.  

VA and private treatment records show that the Veteran has had removal of semilunar cartilage in the left knee, in the form of a partial meniscectomy or arthroscopy in 1986 and October 1996.  November 2007 and November 2008 VA examinations show that in addition to symptoms of limitation of flexion and painful motion considered in the assigned 10 percent rating under Diagnostic Code 5260, the left knee is symptomatic with evidence of limitation of extension or painful extension, swelling, crepitus, and effusion.  Because limitation of extension has not been rated under Diagnostic Code 5261 in this case, the Board finds that it may be considered in assigning a separate 10 percent rating under Diagnostic Code 5259.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5259 for removal of semilunar cartilage which is symptomatic.  

From May 1, 2014, the Veteran is in receipt of a 30 percent under Diagnostic Code 5055, for left knee degenerative joint disease, status post total knee replacement.  As noted above, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a higher 60 percent evaluation will be assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, the knee replacement is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71, Diagnostic Code 5055

Diagnostic Code 5055 provides that with intermediate levels of disability, ratings should be provided under Diagnostic Codes 5256 (for ankylosis); 5260 (for limitation of flexion or 5261 (for limitation of extension).  The Veteran has retained significant ranges of knee motion and does not have ankylosis.  A September 2014 VA examination, shows that extension was "normal" in the left knee without pain, and this is supported by findings from a post-surgery October 2013 VA examination, showing that the Veteran had "0" degrees or any degree of hyperextension in the left knee after repetitive testing, and without painful motion.  The October 2013 VA examination shows that the Veteran had 125 degrees flexion with pain beginning at 120 degrees, and the September 2014 VA examination shows that the Veteran had 125 degrees flexion without pain.  The reported ranges of motion would not approximate the criteria for more than 10 percent rating based on limitation of flexion, even with consideration of any additional limitation of motion or function of the knee due to pain or other symptoms, such as weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  Moreover, VA examinations and VA treatment records do not reflect severe painful motion or weakness in the left leg to warrant a 60 percent rating under Diagnostic Code 5055.  October 2013 and September 2014 VA examinations show that the Veteran had full strength on flexion and extension of the left knee and there was no muscle atrophy.  A September 2014 VA opinion specifically indicated that the left knee total knee replacement improved the Veteran's range of motion and decreased left knee discomfort.  Accordingly, the Board finds that the Veteran had no more than intermediate degrees of residual weakness, pain, or limitation of motion since her surgery, and a higher 60 percent rating is not warranted for a left knee status post total knee replacement from May 1, 2014.  

VA has interpreted the rating criteria to mean separate ratings for knee disabilities rated on the basis of limitation of motion and instability are appropriate where indicated by clinical findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  October 2013 and September 2014 VA examinations show no evidence of recurrent subluxation and no instability of the left knee to warrant a separate rating under Diagnostic Code 5257.  Anterior, posterior, and medial lateral instability tests were normal and examiners stated that there was no evidence of recurrent patellar subluxation.  Accordingly, the Board finds that from May 1, 2014, a separate rating under Diagnostic Code 5257 is not warranted.  
 
The Board finds that the Veteran may not receive a separate rating based on symptomatic semilunar cartridge, given his current rating based total left knee replacement, as this would constitute a pyramiding of symptoms.  A total arthroplasty involves replacement of both sides of the knee joint, thus, would in this case necessarily involve removal of semilunar cartridge.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 157 (30th ed. 2003).  Accordingly, the Board finds that separate ratings are not assignable under Diagnostic Code 5055 and 5259.  

While surgical scars are indicated by the Veteran's history of arthroscopic surgery, there is no indication that the Veteran has painful or unstable scars, nor has the Veteran claimed such, to warrant consideration of a separate rating based on scars at any time during the appeal period.   

For the reasons discussed above, the Board finds that from May 1, 2014, the preponderance of the evidence is against the Veteran's appeal for an increased rating in excess of 30 percent left knee degenerative joint disease, status post total knee replacement.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted in this case.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

With respect to the left knee, the schedular rating criteria, specifically provides for disability ratings based on limitation of motion and function, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2015); see also DeLuca. The Veteran's left knee disability has been manifested by pain and limitations to range of motion due to pain and use of a brace, walker and cane.  In rating the Veteran's disability, the Board has considered the Veteran's functional limitations described by lay evidence and by VA and private treatment records and examinations.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion, which include consideration of Deluca factors such as pain on movement and the use of a knee brace, walker or cane. The Board finds that the levels of severity of the Veteran's disability are contemplated by her assigned staged ratings.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of her disabilities on occupational or daily functioning.  In the absence of exceptional factors associated with a left knee disability, the Board finds that the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted that the combined effect of her service-connected disabilities are not captured by schedular evaluations.  Thus, the Board finds that referral for an extraschedular rating based on the combined effect of her multiple service-connected disabilities is not warranted. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b)  provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that her left shoulder disability was incurred in service, or is secondary a service-connected left knee disability.  

The Veteran has currently diagnosed degenerative changes in the left acromioclavicular joint, degenerative osteoarthrosis of the left shoulder, and a rotator cuff tear, status post biceps tenotomy and acromioplasty.  See March 2009 VA MRI and September 2014 VA examination.

Service treatment records show that the Veteran was seen on one occasion in service of a complaint of pain on the top of the left shoulder after lifting weights.  She had been doing overhead back presses and had pain present for 24 hours.  The Veteran was diagnosed with a muscle strain and was treated with pain medication and heat compresses.  The Veteran had no further shoulder complaints in service, and no diagnoses or complaints related to the left shoulder were identified on a January 1984 separation examination report.   

The Board finds that the Veteran did not have chronic left shoulder arthritis symptoms in service and continuous symptoms after service separation.  Arthritis in the left shoulder did not manifest to a compensable degree within one year of separation from service.  Service treatment records show that the Veteran had one complaint of left shoulder pain in service, with no further complaints in service, and no complaints at separation or for many years after service separation.  The Veteran does not otherwise contend that left shoulder symptoms were chronic in service and continuous after service separation.  The earliest x-ray evidence of arthritis in the left shoulder was in 2008.

The Board finds that a currently diagnosed left shoulder disability was not incurred in service, is not secondary to a service connected left knee disability, and finds that the Veteran has not provided credible lay evidence with regard to the cause of a left shoulder injury.  

The Board finds that the Veteran has provided inconsistent information with regard to the nature of her left shoulder injury during the course of the appeal and is not credible.  In an earlier May 2002 claim, the Veteran contends that she injured her left shoulder in a Jeep accident in the summer of 1983.  In October 2002, she contends that arthritis in the left shoulder developed due to her left knee injury.  While the Veteran contends that her left shoulder disability was due to a Jeep accident in service, service treatment records do not document any motor vehicle accidents in service and show, instead, that the Veteran was seen on multiple occasions for treatment of the left knee in 1983 after a fall and twisting injury to the knee.  The only documented injury to the left shoulder was a muscle strain secondary to lifting weights.  

The Veteran alternately contends, during a January 2009 VA examination that her left shoulder disability is due to a 2008 fall which was caused by instability in the left knee.  The Board finds that while the Veteran is shown by the record to have injured her left shoulder in a 2008 fall, this was not shown to be proximately due to or the result of instability in the left knee.  

VA treatment records show that the Veteran complained of bilateral shoulder pain in June 2007.  A 2008 VA problem list identifies a history of bursitis, rotator cuff tear, and shoulder joint pain.  VA treatment records show that the Veteran was seen for bilateral shoulder pain in June 2008.  June 2008 VA x-rays show that the Veteran had minimal osteodegenerative changes in the left shoulder.  The Veteran was treated with injections for left shoulder pain in August 2008.  In December 2008, the Veteran reported that left shoulder pain was due to a fall one year ago, and later in December, she reported having left shoulder pain after falling over a laundry basket.

Private treatment records dated in June 2008 show that the Veteran had an injury to the left shoulder due to a fall.  X-rays showed acrominoclavicular joint arthrosis.

During a January 2009 VA examination, the Veteran reported that, due to left knee instability, she fell on outstretched hands injuring her left shoulder.  She reported that she was diagnosed with a rotator cuff tear in the left shoulder.  December 2008 x-rays were reviewed and showed minor degenerative change at the acromioclavicular joint.  The VA examiner opined that the Veteran's shoulder injury occurred in 2008, and that there was no way to substantiate the Veteran's contention that she fell due to her left knee problems.  The VA examiner opined that it was less likely as not that the Veteran's current diagnosis of degenerative acromioclavicular joint disease was caused or aggravated by service, reasoning that it was a chronic condition for which there was no evidence of instigation or aggravation by service.  While a report of left shoulder pain assessed as muscle strain in service was not located, this finding was noted by the VA examiner.   Accordingly, the Board finds that such in-service injury was adequately considered by the VA examiner.  

A January 2014 VA examiner opined that the Veteran's left shoulder disability was less likely than not caused by or aggravated by her service connected left knee disability to include a claimed fall, but did not provide reasoning or background for the opinion.  Thus, the Board finds that the opinion is not adequate.  

In a September 2014 supplemental opinion, a different VA examiner opined, based on a review of the record, that the left shoulder disability was less likely than not proximately due to or the result of the Veteran's service connected condition.  He reasoned that the Veteran was noted to have injured the left arm in a fall in
January 2008, and that a VA nursing note dated in January 2008 indicated that the Veteran fell the previous night and stated, "she was drinking and tripped over furniture."  The VA examiner stated that there was no indication that the left knee gave way causing the fall.  The Veteran continued to have left shoulder pain and went on to have arthroscopic surgery on the left shoulder in 2011.  The Veteran was noted to have a currently diagnosed rotator cuff tear status post biceps tenotomy and acromioplasty.

The Veteran was afforded an additional in-person VA examination to address her left shoulder September 2014.  In regard to her shoulder, the Veteran reported that her problems began in 2007 when she was walking after drinking alcohol and she tripped over a laundry basket because the room was dark.  She reported that when
she tripped over the laundry basket she hit a dresser and that she had her arm out to break her fall, and instead she wound up breaking off a right molar tooth, suffering with several small lacerations of the face, and she tore her rotator cuff and hurt her right knee.  She denied that her knee buckled or caused her fall in any way.  She subsequently had surgery, to include biceps surgery and acromioplasty at a private hospital.  During the examination, the Veteran also described a 2009 fall, in which she injured her right knee.  The September 2014 VA examiner opined that the Veteran's left shoulder disability was less likely than not caused by or aggravated by a service-connected left knee disability to include her fall which was not related to her left knee.  He opined that much of her current joint problems are related to her excessive weight which is the most likely cause of her underlying joint problems, and that her other major issue was falling while intoxicated, as this happened twice, and both times, she injured herself significantly.  The Veteran reported that she quit drinking alcohol in 2010.  

Based on the Veteran's reports during the course of VA treatment, and in a more recent September 2014 VA examination, the Board finds that a 2008 fall, in which the Veteran injured her left shoulder, was not due to a service-connected left knee disability, but instead, occurred when the Veteran tripped over a laundry basket while intoxicated.  The Board finds that this is supported from findings from VA treatment records which also indicate that the Veteran reported tripping over furniture or over a laundry basket.  In September 2014, the Veteran denied that her knee buckled or caused her fall in any way.  Accordingly, the Board finds that the Veteran's assertion, made during a January 2009 VA examination, that she injured her left shoulder due to left knee instability was not credible and was made for compensation purposes.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Instead, the Board finds that the weight of the evidence, to include statements made during the course of VA treatment and a more recent September 2014 VA examination, show that the Veteran's left shoulder disability is not proximately due to or aggravated by a service-connected left knee disability.  

Insomuch as left shoulder pain with minor degenerative changes at the acromioclavicular joint were identified in VA treatment records prior to or around the time of the 2008 fall, the Board finds that no nexus has been established between arthritis in the left shoulder and service.  As noted above, arthritis in the left shoulder was not diagnosed until decades years after service separation, and a January 2009 VA examiner opined that it was less likely as not that the Veteran's current diagnosis of degenerative acromioclavicular joint disease was caused or aggravated by service.  The Board finds that the January 2009 opinion is probative as it was based on a review of the record, and while service treatment records documenting a left shoulder muscle strain were not located, it was noted by the examiner in rendering the opinion.  Thus, the Board finds that the opinion was based on an accurate factual background.  The Board finds that the evidence of record does not otherwise tend to relate currently diagnosed arthritis in the left shoulder to any injury in service.  For these reasons the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a left shoulder disability.   

Because the preponderance of the evidence is against the claim for service connection for a left shoulder disability, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2015).


ORDER

Prior to March 4, 2013, an increased rating, in excess of 10 percent, for a left knee degenerative joint disease, based on limitation of motion, is denied. 

Prior to March 4, 2013, a separate 10 percent rating for left knee degenerative joint disease, based on symptomatic removal of semilunar cartilage, is granted, subject to the law and regulations governing the payment of monetary benefits. 

From May 1, 2014, an increased rating, in excess of 30 percent, for left knee degenerative joint disease, status post total knee replacement, is denied.

Service connection for a left shoulder disability is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


